Citation Nr: 1115144	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective on February 27, 2008.     

The same decision denied entitlement to service connection for tinnitus, which the Veteran appealed.  The Board granted service connection in February 2010.  As such, there no longer remains a claim in controversy.

The Board remanded the claim pertaining to bilateral hearing loss for further development and adjudication.  Having been completed, the matter is ready for appellate disposition.

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in September 2009.  The transcript has been associated with the claims folder.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  From the award of service connection, based on audiometric test results, the service-connected bilateral hearing loss is shown to have been productive of disability resulting in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable evaluation for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service medical records, reports of VA examination, and the transcript from the September2009 Board hearing.  He has not identified any other evidence that has not been obtained.

The Board notes attempts were made to obtain medical records from the Social Security Administration (SSA).  SSA indicated in October 2008, that after an exhaustive search, they were not able to locate the Veteran's medical records.  

The Veteran was notified in November 2008 and asked to submit any in his possession, which he did not.   The RO made a formal finding on the unavailability of SSA records in November 2008.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for bilateral hearing loss in a  July 2008 rating decision.  An initial noncompensable evaluation was assigned effective on February 27, 2008, the date of claim.

As the Veteran appealed the decision that assigned the initial noncompensable rating, the Board will now consider whether a higher evaluation is warranted for the bilateral hearing loss at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants an initial compensable evaluation.   See 38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.  

In this regard, a November 2003 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
35
60
70
LEFT
N/A
20
35
75
85

The Veteran's right ear manifested an average puretone threshold of 55 decibels and the left ear manifested an average puretone threshold of 54 (rounded up from 53.75).  There was no speech discrimination.  The right ear results in a Level III designation and the left ear results in a Level III designation under Table VIA for hearing impairment based only on puretone threshold average.  See 38 C.F.R. § 4.85(d).  

Together a Level III and a Level III results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

A December 2003 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
35
60
60
LEFT
N/A
15
30
80
80

The Veteran's right ear manifested an average puretone threshold of 45 decibels and the left ear manifested an average puretone threshold of 51 decibels (rounded down from 51.25).  There was no speech discrimination.  The right ear results in a Level II designation and the left ear results in a Level III designation under Table VIA for hearing impairment based only on puretone threshold average.  See 38 C.F.R. § 4.85(d).  

Together a Level II and a Level III results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

Upon VA examination in February 2004, speech audiometry revealed speech recognition ability of 76 percent in the right ear and 96 percent in the left ear.  The audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
50
60
60
LEFT
N/A
20
35
75
75

Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's right ear manifested an average puretone threshold of 51 decibels and 76 percent of speech discrimination, resulting in a Level IV designation under Table VI.  38 C.F.R. § 4.85.  The Veteran's left ear manifested an average puretone threshold of 51 decibels and 96 percent of speech discrimination, resulting in a Level I designation under Table I.  See 38 C.F.R. § 4.85(f).  

Together, Level IV and Level I designations result in a noncompensable rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

A December 2007 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
50
65
65
LEFT
N/a
25
45
80
80

The Veteran's right ear manifested an average puretone threshold of 51 (rounded down from 51.25) decibels and the left ear manifested an average puretone threshold of 58 (rounded up from 57.50).  There was no speech discrimination.  The right ear results in a Level II designation and the left ear results in a Level IV designation under Table VIA for hearing impairment based only on puretone threshold average.  See 38 C.F.R. § 4.85(d).  

Together a Level III and a Level IV would result in a 10 percent rating under 38 C.F.R. § 4.85, Table VII; however, this was an isolated finding.

Shortly thereafter, upon VA examination in July 2008, speech audiometry revealed speech recognition ability of 88 percent in both ears.  The audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
55
75
80
LEFT
N/A
30
40
80
85

Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's right and left ears manifested an average puretone threshold of 59 decibels (rounded up from 58.75) and 88 percent of speech discrimination, resulting in a Level III designation in each ear under Table VI.  38 C.F.R. § 4.85.  

Together, Level III and Level III designations result in a noncompensable rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

Finally, upon VA examination in August 2010, speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.  The audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
55
70
75
LEFT
N/A
35
50
80
90

Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's right ear manifested an average puretone threshold of 58 decibels (rounded up from 57.5) and 76 percent of speech discrimination, resulting in a Level IV designation in under Table IV.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone threshold of 64 decibels (rounded up from 63.75) and 92 percent of speech discrimination, resulting in a Level II designation in under Table VI.  38 C.F.R. § 4.85.  

Together, Level IV and Level II designations result in a noncompensable rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's bilateral sensorineural hearing loss, however, did not fall, for either ear, under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 decibels at each threshold or more at any time.  Similarly, it did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b); the puretone thresholds while occasionally less than 30 decibels at 1000 Hertz, were not 70 decibels or more at 2000 Hertz in either ear at any time.  38 C.F.R. § 4.86(b).

In light of these findings, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the noncompensable evaluation for bilateral sensorineural hearing loss which has been assigned.  See Fenderson, 12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total disability based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran simply indicated that he could not work in noisy places.  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral hearing loss, a TDIU rating is not warranted in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  

The Board finds that the record does not reflect that the service-connected bilateral hearing loss is  exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the service-connected disability picture is found to be contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


